NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
FURNITURE BRANDS INTERNATIONAL, INC.,
PZaintiff-Appellant, '
V.
UNITED STATES
Defendant-Appellee,
AND
UNITED STATES INTERNATIONAL TRADE
COMMISSION, `
Defendant-Appellee,
AND
AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE AND VAUGHAN-
BASSETT FURNITURE COMPANY, INC.,
Defendants-Appellees.
2012-1059
Appea1 from the United States C0urt of Internati0na1
Trade in case n0. 07-CV-OO26, Judge Tim0thy C. Stanceu.

FURNITURE BRANDS INTL V. US 2
ASHLEY FURNITURE INDUSTRIES, INC.,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defendant-Appellee,
AND
UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Defendan,t-Appellee, 1
AND
AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAID_
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGI'IAN-BASSETT FURNITURE COMPANY,
INC.,
Defen.dants-Appellees.
2012-1196
Appea1 from the United Sta1;es Court of International
Trade in consolidated case no. 07-CV-0323, Judge Timo-
thy C. Stanceu.
ETHAN ALLEN GLOBAL, INC. AND ETHAN ALLEN
OPERATIONS, INC.,
Plaimiiffs-Appellants,
V.

3 FURN`ITURE BRANDS INTL V. US
UNITED STATES AND UNITED STATES CUSTOMS
AND BORDER PROTECTION,
Defendants-Appellees,
AND
INTERNATIONAL TRADE COMMISSION,
Defendo;nt~Appellee,
AND
KINCAID FURNITURE CO., INC., L. & J.G.
STICKLEY, INC., SANDBERG FURNITURE
MANUFACTURING COMPANY, INC., STANLEY
FURNITURE COMPANY, INC., T. COPELAND AND
SONS, INC., AND VAUGHAN-BASSETT FURN`ITURE
COMPANY, INC.
Defendants-Appellees.
2012-1200 `
Appea1 from the U11ited StateS C0u1't of Internati0na1
Trade in case no. 08-CV-0302, Judge Tim0thy C. Stanceu.
STANDARD FURNITURE
MANUFACTURING CO., INC..,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defendcmt-Appellee,
AND
INTERNATIONAL TRADE COMMISSION,
Defendant-Appellee,
AND

FURNITURE BRANDS INTL V. US 4
AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAID
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN-BASSETT FURNITURE COMPANY,
INC.,
Defen.dants-Appellees.
2012-1230
Appeal from the United States Court of International
Trade in case no. 07-CV-0028, Judge Timothy C. Stanceu.
ON MOTION
Before BRYSON, MAYER, LINN, Circuit Judges.
BRYSON, C'ircu,it Ju,dge.
0 R I) E R
Furniture Brands lnternati0nal, Inc., Ashley Furni-
ture lndustries, Inc., Ethan Allen Global, Inc. et al., and
Standard Furniture l\/Ianufacturing Co., Inc. each sepa-
rately move for an injunction, pending appeal, to prohibit
the United States from distributing funds currently being
held for each appellant.
In deciding whether to grant a stay or injunction,
pending appeal, this court "assesses the movant’s chances
of success on the merits and weighs the equities as they
affect the parties and the public.” E.I. Dupont de Ne-

5 FURN`lTURE BRANDS INTL V. US
mou,rs & Co. v. Phillips Petroleum Co., 835 F.2d 277, 278
(Fed. Cir. 1987); see also Standard Hcwens Prods. u.
Gencor Indus., 897 F.2d 511 (Fed. Cir. 1990). To prevail,
a movant must establish a strong likelihood of success on
the merits or, failing that, must demonstrate that it has a
substantial case on the merits and that the harm factors
militate in its favor. Hilton v. Brounskill, 481 U.S. 770,
778 (1987).
Without prejudicing the ultimate disposition of these
cases, and based upon the motions papers submitted, the
court determines that the appellants have not met their
burden.
According1y,
IT Is 0RDERED THAT:
The motions for an injunction are denied.
FoR THE CoURT
MAR 0 5 2012 /si Jan Horbaly
Date J an Horbaly
Clerk
cc: Joseph W. Dorn, Esq.
Jeffrey S. Grimson, Esq.
Patrick V. Gallagher, Esq.
Jessica R. T0p]in, Esq. F"_ED
' ' U.S.COURTO
§j;i1;11‘;V-L1:jv§;“§;hESq- rHEFEnEA“AlP¢5E‘§tS»r’°“
Jeffrey M. Telep, Esq. l’lAR 05 2012
319 sANH0naALv
dean